DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 9/29/2022 has been entered.  Claims 1-2, 4-5, 7-8, 10, 12-19, 21 and 23-24 remain pending in the present application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan US 2009/0321588 (hereinafter Sullivan).

    PNG
    media_image1.png
    475
    672
    media_image1.png
    Greyscale

Re. Cl. 1, Sullivan discloses: A support clip (A, Fig. 1) for supporting objects (conduits, Abstract, Lines 2-4) relative to a cable support system having wire members (see Fig. 1 and 3-5, A is capable of attaching to a cable support system having wire members in the same manner as 11), the support clip comprising: a support system engagement portion (2, Fig. 1) having a first attachment (left 10, Fig.2) and a second attachment (right 10, Fig. 2), the first and second attachments adapted to removably attach to the wire members of the cable support system (see Fig. 2, due to the size and shape of 10 as shown, they are adapted to attach to wire members that are sized to fit into each 10) ; the first attachment defining a first pocket with a first entrance (see Fig. 2, lateral entrance of left 10); the second attachment defining a second pocket with a second entrance (see Fig. 2, lateral entrance of right 10); the first entrance and the second entrance facing in opposing directions and being spaced apart a first distance (as seen in Fig. 2, the pockets 10 face outwards, opposite from one another and are spaced apart across 2); and the first and second attachments being adapted to receive respective wire members into the first and second pockets via the first and second entrances to attach the support clip to the cable support system in a first orientation (see Fig. 2-3, the pockets created by 10 are open pockets and therefore are adapted to attach to wire members that are sized as smaller than 10), wherein the first attachment is adapted to receive the respective wire member with an axial direction of the wire member in parallel with a lateral direction of the support clip (see Fig. 2, the attachment of the left 10 is adapted to receive a wire member therein laterally into the page); and wherein the first attachment has guide surfaces defining a lateral reduction in width of the first pocket, from a perspective moving from the second attachment toward the first attachment (see annotated figure 4).
Allowable Subject Matter
Claims 2, 4-5, 7-8, 10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19, 21 and 23-24 are allowable over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allender-Zivic US 2020/0011453, Blanchard US 2011/0303456, Durin US 6401939, Durin US 6729606, Humber US 6073891, Letourneur US 2010/0059250 and Park US 2005/0247836 disclose other known support clips which are particularly pertinent to Applicant's claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632